Per Curiam.

Respondent was admitted to the Bar in this Department on March 13, 1957. On March 17, 1976 the New York State Bar Association filed charges of unprofessional conduct against respondent in which it alleged that since 1972 he had personally and without authorization endorsed clients’ names on settlement checks which were jointly payable to himself and his clients; that he had failed to make certain property tax payments which he was obligated to pay on his clients’ behalf; that he had commingled clients’ funds with his own; and that he had failed to make full and complete settlement of clients’ moneys. Petitioner further alleged acts which it claimed constituted violations of the Penal Law.
After the institution of this disciplinary proceeding respondent submitted an answer admitting the charges set forth in the petition and subsequently filed his resignation as a member of the New York State Bar. His resignation during the pendency of this proceeding is tantamount to an admission of the serious charges placed against him (see Matter of Tumposky, 32 AD2d 225; Matter of Pasquarelle, 32 AD2d 226; Matter of Ferrigno, 26 AD2d 284; Matter of Wells, 15 AD2d 430).
The resignation should be accepted and his name stricken from the roll of attorneys.
Marsh, P. J., Cardamone, Simons, Goldman and Witmer, JJ., concur.
*201Resignation accepted and name stricken from roll of attorneys.